 

Case: 1:20-cv-01230-DCN Doc #: 21 Filed: 05/10/21 1 of 3. PagelD #: 995

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
MICAH JAMES BUTCHER, ) CASE NO. 1: 20 CV 1230
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
v. ) ORDER ADOPTING REPORT
) AND RECOMMENDATION
COMMISSIONER OF SOCIAL )
SECURITY, )
)
)
Defendant. )

This matter comes before the Court upon the Report and Recommendation of Magistrate

Judge Jonathan D. Greenberg. (ECF #19) Plaintiff challenges the final decision of Defendant
Andrew Saul, Commissioner of Social Security (“Commissioner”) denying his applications for
Period of Disability (“POD”), Disability Insurance Benefits (“DIB”), and Supplemental Security
Income (“SSI”) under Titles II and XVI of the Social Security Act, §§416(I), 423 1381 et seq.
Magistrate Judge Greenberg recommends that the Commissioner’s final decision be vacated and
remanded for further proceedings consistent with the Report and Recommendation. (ECF #19)
Following the issuance of the Report and Recommendation, the Commissioner filed a Response
stating that he would not be filing objections to the Report and Recommendation. (ECF #20)

Standard of Review for a Magistrate Judge’s Report and Recommendation

The applicable standard of review of a magistrate judge’s report and recommendation

depends upon whether objections were made to that report. When objections are made to a report

 
 

Case: 1:20-cv-01230-DCN Doc #: 21 Filed: 05/10/21 2 of 3. PagelD #: 996

and recommendation of a magistrate judge, the district court reviews the case de novo. FED R.
Civ. P. 72(b) states:

The district judge must determine de novo any part of the magistrate

judge’s disposition that has been properly objected to. The district

judge may accept, reject, or modify the recommended disposition;

receive further evidence; or return the matter to the magistrate judge

with instructions.

The text of Rule 72(b)(3) addresses only the review of portions of reports to which timely
objections have been made; it does not indicate the appropriate standard of review for portions of
the report to which no objections have properly been made. The Advisory Committee on Civil
Rules commented on the standard of review stating, “when no timely objection is filed, the court
need only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Fed. R. Civ. P. 72 advisory committee’s notes (citations omitted).

The U.S. Supreme Court stated: “It does not appear that Congress intended to require
district court review of magistrate judge’s factual or legal conclusions, under a de novo or any
other standard, when neither party objects to these findings.” Thomas v. Arn, 474 U.S. 140, 150
(1985). Here, no objection was filed by either party. Accordingly, this Court reviews the Report
and Recommendation for a finding of clear error on the face of the record.

Conclusion

The Court has carefully reviewed the Report and Recommendation and agrees with the
findings set forth therein. The Report and Recommendation of Magistrate Judge Greenberg (ECF
#19) is ADOPTED. The final decision of the Commissioner denying Plaintiffs applications for

Period of Disability (“POD”), Disability Insurance Benefits (“DIB”), and Supplemental Security

Income (“SSI”) is VACATED and this matter is REMANDED to the Commissioner for further

-2-

 
 

 

Case: 1:20-cv-01230-DCN Doc #: 21 Filed: 05/10/21 3 of 3. PagelD #: 997

proceedings consistent with the Report and Recommendation.

IT IS SO ORDERED.

i ; 4
Hind ¢ / 1
hy ! \ ‘4 : } Wp) \
DONALD C. NUGENT
United States DistrictJudge

 

DATED: 1 A [ 0, Lou

'

 
